Citation Nr: 0631292	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to March 
1947.  He died in March 2004, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision by the RO in St. Petersburg, 
Florida that denied service connection for the cause of the 
veteran's death, one basis for dependency and indemnity 
compensation (DIC).  A personal hearing was held before the 
undersigned Veterans Law Judge at the RO (i.e., a Travel 
Board hearing) in July 2006.  


FINDINGS OF FACT

1.  During his lifetime, the veteran's only established 
service-connected disabilities were nicotine dependence, 
chronic obstructive pulmonary disease (COPD) secondary to 
nicotine dependence, and right lung cancer, status post 
segmentectomy secondary to nicotine dependence

2.  Service connection was granted for the veteran's nicotine 
dependence and COPD under the law in effect prior to June 10, 
1998.

3.  The veteran died many years after service due to COPD, 
with contributory causes of death being valvular heart 
disease and coronary artery disease.  The veteran's COPD is 
attributable to his use of tobacco products for many years.  
The lung and heart disorders involved in the veteran's death 
began many years after service, and are not related to such 
service other than by the veteran's service-incurred nicotine 
dependence.  

4.  The appellant's claim was received years after June 9, 
1998.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1103, 1110, 1310 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.300, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a May 2004 letter, prior to the decision on 
appeal, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate the 
claim for service connection for the cause of the veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence in her possession 
that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes morning 
reports, VA and private medical records, and the veteran's 
death certificate.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events or content of the notice in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  


Analysis

The veteran's widow claims service connection for the cause 
of his death.  She contends that the veteran's service-
connected COPD was the principal cause of his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection will be presumed for certain 
chronic diseases (such as cancer and cardiovascular-renal 
disease) which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2005).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  See 38 
U.S.C. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2005).

The veteran served on active duty from 1946 to 1947.  His 
service medical records are unavailable.  Morning reports 
show no chronic lung or cardiovascular condition, and such 
are first shown many years after his period of service.  
Chronic lung problems, including COPD/emphysema, and chronic 
heart and other cardiovascular problems are first medically 
shown in the early 1990s.  Statements on file reflect that 
the veteran reported that he began smoking cigarettes during 
service, and became addicted to nicotine as a result.  
Medical evidence of record and the veteran's own statements 
reflect that he was a heavy smoker for several decades.  

By a letter dated in January 1998, a private physician, D. L. 
College, MD, indicated that the veteran's chronic tobacco 
consumption was probably a factor in his obstructive airways 
disease.  In June 1998, a private physician, L. A. Robinson, 
MD, opined that it was highly likely that the veteran became 
dependent on nicotine based on the easy accessibility of 
tobacco in the military, and that the veteran's subsequent 
development of lung cancer was no doubt related to his long-
term use of tobacco.  In May 2000, another private physician, 
S.J. Antonia, MD, Ph.D, opined that the veteran was likely 
addicted to cigarette smoking and that his lung cancer was 
likely caused by his cigarette smoking.

In an August 2001 decision, the Board granted service 
connection for nicotine dependence, under the law as in 
effect prior to June 10, 1998.  The Board also granted 
service connection for both COPD and right lung cancer as 
proximately due to or the result of nicotine dependence.  In 
a September 2001 rating decision, the RO effectuated the 
Board's decision.  During his lifetime, the veteran's only 
service-connected disabilities were nicotine dependence, COPD 
secondary to nicotine dependence, and right lung cancer, 
status post segmentectomy, secondary to nicotine dependence.

The appellant maintains that the veteran began to smoke 
cigarettes while in service, and as a result he developed 
nicotine dependence which ultimately produced the conditions, 
including COPD, which led to his death.  Her claim was filed 
after the June 1998 change in law which bars claims for 
compensation or DIC based on use of tobacco products.  See 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2005).

According to the March 2004 death certificate, the immediate 
cause of the veteran's death was COPD, due to or as a 
consequence of valvular heart disease, due to or a 
consequence of coronary artery disease.  That is, coronary 
artery disease was the underlying cause of death.  Medical 
records on file show other serious ailments, including kidney 
disease, arteriosclerotic heart disease, and hypertension.

The medical evidence shows that the chronic lung and 
cardiovascular problems which were involved in the veteran's 
death all appeared many years after service. The medical 
records do not suggest these conditions are related to any 
incident of service other than the veteran's nicotine 
dependence.

When a veteran dies from a service-connected disability, that 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation (DIC).  38 U.S.C. § 1310(a) (West 
2002).  A claim for DIC is treated as an original claim by 
the survivor, independent of claims for service connection 
brought by the veteran during his lifetime, and unprejudiced 
by any adjudications concerning such claims.  See 38 C.F.R. § 
20.1106 (2005).  See Stoll v. Nicholson, 401 F.3d 1375, 1380 
(Fed.Cir. 2005); Kane v. Principi. 17 Vet. App. 97 (2003).

As a result, a determination regarding any claim for DIC must 
be made pursuant to the regulations as they existed at the 
time that claim was filed, and in this case, the appellant 
filed her claim well after the effective date of 38 U.S.C. § 
1103, June 9, 1998.  The appellant and her representative 
contend that the veteran's COPD was a "stand-alone" 
service-connected disability, and that since he was service-
connected for this disability which was the primary cause of 
his death, service connection for the cause of the veteran's 
death, and DIC benefits, should be awarded.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C. § 1103(a) precludes service 
connection for purposes of a DIC claim filed after June 9, 
1998, that is based upon a veteran's service-connected 
disability or death which is capable of being attributed to 
the veteran's in-service use of tobacco products.  Kane, 
supra.

After a review of the evidence, the Board finds that the 
veteran's death was caused by a service-connected condition 
(COPD) attributable to tobacco products, and that therefore 
the appellant is, unfortunately, statutorily prohibited from 
receiving DIC pursuant to 38 U.S.C. § 1103(a).  See Kane, 
supra; Stoll, 401 F.3d at 1380.  The medical evidence does 
not show that the veteran's death was attributable to other 
non-tobacco-related causes related to service.  Thus, service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


